Allowance
	Claims 1-5 are herein deemed patentable. 
The specific limitations of “a cover window comprising a curved portion and a flat portion; and a display panel comprising: a substrate; a light-emitting unit on the substrate and comprising an organic light 10emitting device; and a thin film on the light-emitting unit, the thin film comprising an organic layer and an inorganic layer, wherein the display panel is smaller in at least one of length or width than the cover window, is on the flat portion of the cover window, and defines: 15a first display panel portion on the flat portion; and a second display panel portion extending in a curved shape from the first display panel portion and on the curved portion” in Claim 1, and similarly in Claim 5, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Russell-Clark et al. (US Publication 2013/0188366) discloses a display device comprising: a cover window 20 comprising a curved portion, and a display panel 40 smaller in at least one of a length or width than the cover window and laminated on a flat portion of the cover window, wherein the display panel is laminated entirely on the flat portion (i.e. the entire flat portion of the cover glass has the display located thereon).  See Russell-Clark, Figure 19; paragraphs 0073-0076.  
Russell-Clark does not explicitly disclose wherein cover window 20 is formed in a single piece.  However, in accordance to MPEP §2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight insomuch as the prior art discloses the same end product as the product claimed.  In this case, Russell-Clark discloses a cover window 20 that is a single piece (See Figure 19, end product) even though it was originally formed from two pieces.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product (i.e. a cover window) does not depend on its method of production (i.e. being formed from a single piece or two pieces). In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Russell-Clark does not disclose wherein the display panel comprises a substrate; a light-emitting unit on the substrate and comprising an organic light emitting device; and a thin film on the light-emitting unit, the thin film comprising an organic layer and an inorganic layer.  
Wang et al. (US Publication 2008/0074022) (from applicant’s IDS) discloses a display device comprising: a cover window 20 and a display panel 10 comprising a substrate, a light-emitting unit on the substrate and comprising an organic light emitting device; and a thin film 30 that may be made of inorganic and organic materials (paragraph 0027).  However, Wang does not disclose wherein the thin film comprises an organic layer and an inorganic layer.  Wang also does not disclose wherein the cover window is curved, wherein the display panel is smaller in at least one of length or width than the cover window or wherein the display panel is laminated entirely on the flat portion but not on a curved portion.  
Bouten et al. (US Publication 2010/0264817) discloses a display device comprising: a cover window 610 comprising a curved portion and a flat portion (See Figure 6); and a display panel 120, 102, 130 smaller in at least one of length or width than the cover window and laminated on the flat portion of the cover window, the display panel comprising: a substrate 130; a light-emitting unit on the substrate 130 and comprising an organic light emitting device 102; and a thin film 170 on the light emitting unit, wherein the display panel is laminated entirely on the flat portion, and wherein the cover window 610 is formed from a single piece.  However, Bouten does not disclose wherein the thin film on the light-emitting unit comprises an organic layer and an inorganic layer.  
Takayama et al. (US Patent 8,338,198) discloses a thin film 916 on a light emitting unit, wherein the thin film 916 is an organic compound and wherein in addition to this film a second thin film made of light emitting material may be provided that is made of an inorganic material.  Takayama, col. 30 ll. 1-16.  However, Takayama does not disclose a cover window comprising a curved portion and a flat portion; and a display panel comprising: a substrate; a light-emitting unit on the substrate and comprising an organic light 10emitting device; and a thin film on the light-emitting unit, the thin film comprising an organic layer and an inorganic layer, wherein the display panel is smaller in at least one of length or width than the cover window, is on the flat portion of the cover window, and defines: 15a first display panel portion on the flat portion; and a second display panel portion extending in a curved shape from the first display panel portion and on the curved portion. 
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  Applicant has overcome the prior obvious type double patenting rejections by filing a terminal disclaimer on 09/02/2022 (approved same day).  No other documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841